    Case 1:19-cv-17234-RMB-JS Document 31 Filed 03/02/21 Page 1 of 2 PageID: 77



                                                           [Docket No. 30]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



    JOSEPH PARISH,

                      Plaintiff,
                                               Civil No. 19-17234 (RMB/JS)
          v.

    MRS BPO, LLC, et al.,                     ORDER ADOPTING MAGISTRATE’S
                                              REPORT AND RECOMMENDATION
                      Defendants.




        This matter comes before the Court upon Magistrate Judge

Schneider’s Report and Recommendation [Docket No. 30]

recommending that the Court grant Defendant MRS BPO, LLC’s

Motion to Dismiss.

        The parties were duly notified that objections to the

Report and Recommendation pursuant to Fed. R. Civ. P. 72(b)(2)

and Local Civil Rule 72.1(c)(2) were to be filed within 14

days. No objections or responses were filed.

        The Court has given “reasoned consideration” to the Report

and Recommendation pursuant to Equal Employment Opportunity

Comm’n v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017)1,


1    Fed. R. Civ. P. 72(b)(3) provides that “[t]he district
judge must determine de novo any part of a magistrate judge’s
disposition that has been properly objected to.” The Rule is
                                       1
 Case 1:19-cv-17234-RMB-JS Document 31 Filed 03/02/21 Page 2 of 2 PageID: 78



and agrees with Magistrate Judge Schneider’s analysis and

conclusion.

     Accordingly, IT IS on this 2nd day of March 2021, hereby:

     ORDERED that the Report and Recommendation [Docket No. 30]

to dismiss the Complaint for failure to prosecute is ACCEPTED;

the Complaint is DISMISSED.



                                        __s/ Renée Marie Bumb ______
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




silent as to what level of review must be afforded to a
disposition that has not been objected to. The Third Circuit
has instructed that in such situations the district judge
should conduct a “‘reasoned consideration’” review. City of
Long Branch, 866 F.3d at 100 (quoting Henderson v. Carlson, 812
F.2d 874, 878 (3d Cir. 1987)).
                                    2
